 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Joseph Sorge,                                      No. CV-17-04518-PHX-JJT
10                   Plaintiff,                         PROTECTIVE ORDER
11   v.
12   Yelp Incorporated,
13                   Defendant.
14
15          At issue is the Joint Motion for Entry of Protective Order (Doc. 24). Upon review
16   and good cause appearing;
17          IT IS HEREBY ORDERED granting the Joint Motion (Doc. 24).
18          The Court recognizes that many of the documents and much of the information
19   (“Materials” as defined herein) being sought through discovery in the above-captioned
20   action are, for competitive reasons, normally kept confidential by the parties. The Materials
21   to be exchanged throughout the course of the litigation between the parties may contain
22   trade secret or other confidential research, development, or commercial information, as is
23   contemplated by Federal Rule of Civil Procedure 26(c)(1)(G). The parties shall be bound
24   by the terms of this Protective Order (“Order”) in this action to facilitate the document
25   production and disclosure, and protect the respective interests of the parties in their trade
26   secrets and/or confidential information. This Order shall remain in effect unless modified
27   pursuant to the terms contained in this Order.
28
 1            IT IS FURTHER ORDERED that the following Definitions shall apply in this
 2   Order:
 3            A.     The term “Confidential Information” will mean and include information
 4   contained or disclosed in any materials, including documents, portions of documents,
 5   answers to interrogatories, responses to requests for admissions, trial testimony, deposition
 6   testimony, and transcripts of trial testimony and depositions, including data, summaries,
 7   and compilations derived therefrom that is deemed to be Confidential Information by any
 8   party to which it belongs.
 9            B.     The term “Materials” will include, but is not be limited to: documents;
10   correspondence; memoranda; financial information; email; specifications; marketing
11   plans; marketing budgets; customer information; materials that identify customers or
12   potential customers; materials pertaining to current and former employees; price lists or
13   schedules or other matter identifying pricing; minutes; letters; statements; cancelled
14   checks; contracts; invoices; drafts; books of account; worksheets; forecasts; notes of
15   conversations; desk diaries; appointment books; expense accounts; recordings;
16   photographs; motion pictures; sketches; drawings; notes of discussions with third parties;
17   other notes; business reports; instructions; disclosures; other writings; records of website
18   development; and internet archives.
19            C.     The term “Counsel” will mean outside counsel of record, and other attorneys,
20   paralegals, secretaries, and other support staff employed in the following law firms:
21   Ogletree Deakins and Joshua Carden Law Firm.
22            The following provisions shall apply in this litigation:
23            1.     Each party to this litigation that produces or discloses any Materials, answers
24   to interrogatories, responses to requests for admission, trial testimony, deposition
25   testimony, and transcripts of trial testimony and depositions, or information that the
26   producing party believes should be subject to this Protective Order may designate the same
27   as “CONFIDENTIAL” or “CONFIDENTIAL – FOR COUNSEL ONLY.”
28


                                                   -2-
 1                 (a)    Designation as “CONFIDENTIAL”: Any party may designate
 2                        information as “CONFIDENTIAL” only if, in the good faith belief of
 3                        such party and its Counsel, the unrestricted disclosure of such
 4                        information could be harmful to the business or operations of such
 5                        party.
 6                 (b)    Designation as “CONFIDENTIAL – FOR COUNSEL ONLY”: Any
 7                        party may designate as “CONFIDENTIAL – FOR COUNSEL
 8                        ONLY” only if, in the good faith belief of such party and its Counsel,
 9                        the information is among that considered to be most sensitive by the
10                        party, including but not limited to trade secret or other confidential
11                        research, development, financial, customer related data or other
12                        commercial information.
13          2.    In the event the producing party elects to produce Materials for inspection,
14   no marking need be made by the producing party in advance of the initial inspection. For
15   purposes of the initial inspection, all Materials produced will be considered as
16   “CONFIDENTIAL – FOR COUNSEL ONLY,” and must be treated as such pursuant to
17   the terms of this Order. Thereafter, upon selection of specified Materials for copying by
18   the inspecting party, the producing party must, within a reasonable time prior to producing
19   those Materials to the inspecting party, mark the copies of those Materials that contain
20   Confidential Information with the appropriate confidentiality marking.
21          3.     Whenever a deposition taken on behalf of any party involves the disclosure
22   of Confidential Information of any party:
23                 (a)    the deposition or portions of the deposition must be designated as
24                        containing Confidential Information subject to the provisions of this
25                        Order; such designation must be made on the record whenever
26                        possible, but a party may designate portions of depositions as
27                        containing Confidential Information after transcription of the
28                        proceedings; a party will have until thirty (30) days after receipt of the


                                                 -3-
 1                        deposition transcript to inform the other party or parties to the action
 2                        of the portions of the transcript to be designated “CONFIDENTIAL”
 3                        or “CONFIDENTIAL – FOR COUNSEL ONLY.”
 4                 (b)    the disclosing party will have the right to exclude from attendance at
 5                        the deposition, during such time as the Confidential Information is to
 6                        be disclosed, any person other than the deponent, Counsel (including
 7                        their staff and associates), the court reporter, and the person(s) agreed
 8                        upon pursuant to paragraph 8, below; and
 9                 (c)    The originals of the deposition transcripts and all copies of the
10                        deposition    must    bear   the    legend    “CONFIDENTIAL”          or
11                        “CONFIDENTIAL – FOR COUNSEL ONLY” as appropriate, and
12                        the original or any copy ultimately presented to a court for filing must
13                        not be filed unless it can be accomplished under seal, identified as
14                        being subject to this Order, and protected from being opened except
15                        by order of this Court.
16          4.    All Confidential Information designated as “CONFIDENTIAL” must not be
17   disclosed by the receiving party to anyone other than those persons designated within this
18   Order and must be handled in the manner set forth below, and in any event, must not be
19   used for any purpose other than in connection with this litigation, unless and until such
20   designation is removed either by agreement of the parties, or by order of the Court.
21          5.    Information designated “CONFIDENTIAL – FOR COUNSEL ONLY” may
22   be viewed only by:
23                 (a)    Counsel (as defined in paragraph C, above) of the receiving party;
24                 (b)    Independent experts and stenographic and clerical employees
25                        associated with such experts. Prior to receiving any Confidential
26                        Information of the producing party, the expert must execute a copy of
27                        the “Agreement to Be Bound by Protective Order,” attached hereto as
28


                                                 -4-
 1                        Exhibit A. Counsel for the receiving party must retain executed copies
 2                        of such exhibits;
 3                 (c)    The Court and any Court staff and administrative personnel;
 4                 (d)    Any court reporter employed in this litigation and acting in that
 5                        capacity; and
 6                 (e)    Any person indicated on the face of the document to be its author or
 7                        co-author, or any person identified on the face of the document as one
 8                        to whom a copy of such document was sent before its production in
 9                        this action.
10          6.     Information designated “CONFIDENTIAL” may be viewed only by the
11   individuals listed in paragraph 5, above, and by the additional individuals listed below:
12                 (a)    Party principals or executives who are required to participate in policy
13                        decisions with reference to this action;
14                 (b)    Technical personnel of the parties with whom Counsel for the parties
15                        find it necessary to consult, in the discretion of such Counsel, in
16                        preparation for trial of this action; and
17                 (h)    Stenographic and clerical employees associated with the individuals
18                        identified above.
19          7.     All information that has been designated as “CONFIDENTIAL – FOR
20   COUNSEL ONLY” by the producing or disclosing party, and any and all reproductions of
21   that information, must be retained in the custody of the Counsel for the receiving party,
22   except that independent experts authorized to view such information under the terms of
23   this Order may retain custody of copies such as are necessary for their participation in this
24   litigation, but only during the course of this litigation. The principals, employees or other
25   agents of the parties who received information prior to and apart from this litigation that
26   was subsequently disclosed in this litigation as being either “CONFIDENTIAL” or
27   “CONFIDENTIAL – FOR COUNSEL ONLY” may also retain copies of that information
28   as is necessary for use in their respective businesses.


                                                 -5-
 1          8.     Before any Materials produced in discovery, answers to interrogatories,
 2   responses to requests for admissions, deposition transcripts, or other documents which are
 3   designated as Confidential Information are filed with the Court for any purpose, the party
 4   seeking to file such material must seek permission of the Court to file the material under
 5   seal. Nothing in this order shall be construed as automatically permitting a party to file
 6   under seal. The party seeking leave of Court shall show “compelling reasons” (where the
 7   motion is more than tangentially related to the merits of the case) or “good cause” for filing
 8   under seal. See Ctr. For Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101 (9th Cir.
 9   2016). Additionally, such party seeking to file under seal shall, within the applicable
10   deadline, file a redacted, unsealed version of any motion, response or reply if such party is
11   waiting for a ruling from the Court on filing an unredacted, sealed version of the same
12   document.1 Further, no portion of the trial of the matter shall be conducted under seal.
13          9.     Confidential Information and Materials designated “CONFIDENTIAL” or
14   “CONFIDENTIAL – FOR COUNSEL ONLY” shall be used solely for the prosecution or
15   defense of this action. A party who wishes to use Confidential Information and/or Materials
16   designated “CONFIDENTIAL” or “CONFIDENTIAL – FOR COUNSEL ONLY” for a
17   purpose other than the prosecution or defense of this action must request permission, in
18   writing, from Counsel for the producing party. The receiving party’s request must identify
19   the Confidential Information and/or Materials designated “CONFIDENTIAL” or
20   “CONFIDENTIAL – FOR COUNSEL ONLY” that the receiving party wishes to use, and
21   identify the purpose for which it wishes to use Confidential Information and/or Materials
22   designated “CONFIDENTIAL” or “CONFIDENTIAL – FOR COUNSEL ONLY.” If the
23   parties cannot resolve the question of whether the receiving party can use Confidential
24
25          1
             If a party wishes to use the opposing party’s confidential designations to support
26   or oppose a motion, the opposing party bears the burden to make the “compelling reasons”
     showing. In the event the party wishing to use the confidential information anticipates this
27
     scenario arising, the party shall initiate a discovery dispute conference call consistent with
28   the terms of the Court’s Rule 16 Scheduling Order at least fourteen (14) days before the
     due date of the filing in which the party wishes to reference the information.

                                                 -6-
 1   Information and/or Materials designated “CONFIDENTIAL” or
 2   “CONFIDENTIAL – FOR COUNSEL ONLY” for a purpose other than the prosecution or
 3   defense of this action within fourteen (14) days of the producing party’s receipt of such a
 4   request, the receiving party may move the Court for a ruling on the receiving party’s
 5   request. In the event any party files a motion seeking to use Confidential Information and/or
 6   Materials designated “CONFIDENTIAL” or “CONFIDENTIAL – FOR COUNSEL
 7   ONLY” for a purpose other than the prosecution or defense of this action, the Confidential
 8   Information and/or Materials designated “CONFIDENTIAL” or “CONFIDENTIAL –
 9   FOR COUNSEL ONLY” shall be submitted to the Court, under seal, for an in-camera
10   inspection. Any Confidential Information and/or Materials designated “CONFIDENTIAL”
11   or “CONFIDENTIAL – FOR COUNSEL ONLY” at issue must be treated as Confidential
12   Information, as designated by the producing party, until the Court has ruled on the motion
13   or the matter has been otherwise resolved.
14          10.    At any stage of these proceedings, any party may object to a designation of
15   Materials as Confidential Information. The party objecting to confidentiality must notify,
16   in writing, Counsel for the producing party of the objected-to Materials and the grounds
17   for the objection. If the dispute is not resolved consensually between the parties within
18   fourteen (14) days of receipt of such a notice of objections, the objecting party may move
19   the Court for a ruling on the objection. In the event any party files a motion challenging
20   the designation or redaction of information, the document shall be submitted to the Court,
21   under seal, for an in-camera inspection. The Materials at issue must be treated as
22   Confidential Information, as designated by the producing party, until the Court has ruled
23   on the objection or the matter has been otherwise resolved.
24          11.    At any stage of these proceedings, any party may request that it be permitted
25   to disclose Materials designated as Confidential Information to individuals not permitted
26   by this Order to view such Materials. The party must notify, in writing, Counsel for the
27   producing party of the identity of the relevant Materials and the individuals to whom the
28   party wishes to disclose the Materials. If the request is not resolved consensually between


                                                  -7-
 1   the parties within fourteen (14) days of receipt of such a request, the requesting party may
 2   move the Court for a ruling allowing such disclosure. In the event any party files a motion
 3   requesting such disclosure, the document shall be submitted to the Court, under seal, for
 4   an in-camera inspection. The Materials at issue must be treated as Confidential
 5   Information, as designated by the producing party, until the Court has ruled on the request.
 6          12.    All Confidential Information must be held in confidence by those inspecting
 7   or receiving it. To the extent the Confidential Information has not been disclosed prior to
 8   and apart from this litigation, it must be used only for purposes of this action. If the
 9   Confidential Information was exchanged between the parties prior to and apart from this
10   litigation for purposes of conducting their respective businesses, the parties may continue
11   to use that otherwise Confidential Information for that purpose. The parties may not
12   distribute the Confidential Information beyond those persons or entities that had received
13   the Confidential Information prior to this litigation. In addition, counsel for each party, and
14   each person receiving Confidential Information, must take reasonable precautions to
15   prevent the unauthorized or inadvertent disclosure of such information. If Confidential
16   Information is disclosed to any person other than a person authorized by this Order, the
17   party responsible for the unauthorized disclosure must immediately bring all pertinent facts
18   relating to the unauthorized disclosure to the attention of the other parties and, without
19   prejudice to any rights and remedies of the other parties, make every effort to prevent
20   further disclosure by the party and by the person(s) receiving the unauthorized disclosure.
21          13.    No party will be responsible to another party for disclosure of Confidential
22   Information under this Order if the information in question is not labeled or otherwise
23   identified as such in accordance with this Order.
24          14.    If a party, through inadvertence, produces any Confidential Information
25   without labeling or marking or otherwise designating it as such in accordance with this
26   Order, the producing party may give written notice to the receiving party that the Materials
27   produced are deemed Confidential Information, and that the Materials produced should be
28   treated as such in accordance with that designation under this Order. The receiving party


                                                  -8-
 1   must treat the Materials as confidential, once the producing party so notifies the receiving
 2   party. If the receiving party has disclosed the Materials before receiving the designation,
 3   the receiving party must notify the producing party in writing of each such disclosure.
 4   Counsel for the parties will agree on a mutually acceptable manner of labeling or marking
 5   the inadvertently produced Materials as “CONFIDENTIAL” or “CONFIDENTIAL – FOR
 6   COUNSEL ONLY” SUBJECT TO PROTECTIVE ORDER.
 7          15.    Nothing within this Order will prejudice the right of any party to object to
 8   the production of any discovery material on the grounds that the material is protected as
 9   privileged or as attorney work product.
10          16.    Nothing in this Order will bar Counsel from rendering advice to their clients
11   with respect to this litigation and, in the course thereof, relying upon any information
12   designated as Confidential Information, provided that the contents of the information must
13   not be disclosed.
14          17.    This Order will be without prejudice to the right of any party to oppose
15   production of any information for lack of relevance or any other ground other than the mere
16   presence of Confidential Information. The existence of this Order must not be used by
17   either party as a basis for discovery that is otherwise improper under the Federal Rules of
18   Civil Procedure.
19          18.    Information designated Confidential pursuant to this Order also may be
20   disclosed if: (a) the party or non-party making the designation consents to such disclosure;
21   (b) the Court, after notice to all affected persons, allows such disclosure; or (c) the party to
22   whom Confidential Information has been produced thereafter becomes obligated to
23   disclose the information in response to a lawful subpoena, provided that the subpoenaed
24   party gives prompt notice to Counsel for the party which made the designation, and permits
25   Counsel for that party sufficient time to intervene and seek judicial protection from the
26   enforcement of this subpoena and/or entry of an appropriate protective order in the action
27   in which the subpoena was issued.
28


                                                  -9-
 1          19.     Nothing in this Confidentiality Order shall limit any producing party’s use
 2   of its own documents or shall prevent any producing party from disclosing its own
 3   Confidential Information to any person. Such disclosures shall not affect any confidential
 4   designation made pursuant to the terms of this Order so long as the disclosure is made in a
 5   manner which is reasonably calculated to maintain the confidentiality of the information.
 6   Nothing in this Order shall prevent or otherwise restrict Counsel from rendering advice to
 7   their clients, and in the course thereof, relying on examination of stamped confidential
 8   information.
 9          20.     Within thirty (30) days of the final termination of this action, including any
10   and all appeals, Counsel for each party must purge all Confidential Information from all
11   machine-readable media on which it resides and must either (a) return all Confidential
12   Information to the party that produced the information, including any copies, excerpts, and
13   summaries of that information, or (b) destroy same. With respect to paper copies, return or
14   destruction of Confidential Information is at the option of the producing party.
15   Notwithstanding the foregoing, Counsel for each party may retain all pleadings, briefs,
16   memoranda, motions, and other documents filed with the Court that refer to or incorporate
17   Confidential Information, and will continue to be bound by this Order with respect to all
18   such retained information, after the conclusion of this litigation. Further, attorney work
19   product Materials that contain Confidential Information need not be destroyed, but, if they
20   are not destroyed, the person in possession of the attorney work product will continue to
21   be bound by this Order with respect to all such retained information, after the conclusion
22   of this litigation.
23          21.     The restrictions and obligations set forth within this Order will not apply to
24   any information that: (a) the parties agree should not be designated Confidential
25   Information; (b) the parties agree, or the Court rules, is already public knowledge; or (c)
26   the parties agree, or the Court rules, has become public knowledge other than as a result of
27   disclosure by the receiving party, its employees, or its agents, in violation of this Order.
28


                                                 - 10 -
 1          22.      Any party may designate as “CONFIDENTIAL” OR “CONFIDENTIAL –
 2   FOR COUNSEL ONLY” any Materials that were produced during the course of this action
 3   without such designation before the effective date of this Order, as follows:
 4                   (a)   Parties to this action may designate such Materials by sending written
 5                         notice of such designation, accompanied by copies of the designated
 6                         Materials bearing the appropriate legend of “CONFIDENTIAL” or
 7                         “CONFIDENTIAL – FOR COUNSEL ONLY” to all other parties in
 8                         possession or custody of such previously undesignated Materials. Any
 9                         party receiving such notice and copies of designated Materials
10                         pursuant to this subparagraph shall return to the producing party all
11                         undesignated copies of such Materials in its custody or possession, or
12                         shall affix the appropriate legend to all copies of the designated
13                         Materials in its custody or possession.
14                   (b)   Upon notice of designation pursuant to this paragraph, parties shall
15                         also: (i) make no disclosure of such designated Materials or
16                         information contained therein except as allowed under this Order; and
17                         (ii) take reasonable steps to notify any persons known to have
18                         possession of such designated Materials or information of the effect
19                         of such designation under this Order.
20                   (c)   All such designations must be made within thirty (30) days of the date
21                         of this Order.
22          23.      Transmission by e-mail or facsimile is acceptable for all notification
23   purposes within this Order.
24          24.      This Order may be modified by agreement of the parties, subject to approval
25   by the Court.
26          25.      The Court may modify the terms and conditions of this Order for good cause,
27   or in the interest of justice, or on its own order at any time in these proceedings.
28


                                                 - 11 -
 1          26.    After termination of this action, the provisions of this Order shall continue to
 2   be binding, except with respect to those documents and information that became a matter
 3   of public record. This Court retains and shall have continuing jurisdiction over the parties
 4   and recipients of Confidential Information and Materials designated as confidential for
 5   enforcement of the provisions of this Order following termination of this litigation.
 6          Dated this 4th day of December, 2018.
 7
 8
                                            Honorable John J. Tuchi
 9                                          United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 12 -
 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   Joseph Sorge,                                            No. CV-17-04518-PHX-JJT
10                     Plaintiff,                             AGREEMENT TO BE BOUND BY
                                                              PROTECTIVE ORDER
11   v.
12   Yelp Incorporated,
13                     Defendant.
14
15          I, _________________________________________, declare and say that:
16          1.     I am employed as _________________________________________ by
17   _________________________________________ and have received a copy of the Order.
18          2.     I     have       read   the   Protective    Order   (the   “Order”)   entered   in
19   _____________________________________ and have received a copy of the Order.
20          3.     I promise that I will use any and all “Confidential” or “Confidential – For
21   Counsel Only” information, as defined in the Order, given to me only in a manner
22   authorized by the Order, and only to assist Counsel in the litigation of this matter.
23          4.     I promise that I will not disclose or discuss such “Confidential” or
24   “Confidential – For Counsel Only” information with anyone other than the persons
25   described in paragraphs 3, 8 and 9 of the Order.
26          5.     I acknowledge that, by signing this agreement, I am subjecting myself to the
27   jurisdiction of the United States District Court for the District of Arizona with respect to
28   the enforcement of the Order.
 1           6.     I understand that any disclosure or use of “Confidential” or “Confidential –
 2   For Counsel Only” information in any manner contrary to the provisions of the Protective
 3   Order may subject me to sanctions for contempt of court.
 4           7.     I will return all “Confidential” or “Confidential – For Counsel Only”
 5   Materials (as defined in the Order) to the attorney who provided it to me, upon request of
 6   that attorney, and I shall not retain any copies of said Materials or any information
 7   contained within “Confidential” or “Confidential – For Counsel Only” Materials.
 8           I declare under penalty of perjury that the foregoing is true and correct.
 9
10
11   Date:
12                                              Signature
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
